FIRST DIVISION
                                DOYLE, C. J.,
                            ANDREWS and RAY, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   February 1, 2017




In the Court of Appeals of Georgia
 A16A1762. HARVEST ASSETS, LLC v. NORTHLAKE MANOR
     CONDOMINIUM ASSOCIATION.

      ANDREWS, Judge.

      The sole issue in this appeal is whether the term “special assessments” in

OCGA § 48-4-42 encompasses condominium assessments. We hold that it does, and

reverse the trial court’s opposite conclusion.

      The operative facts are not disputed. On December 3, 2013, the appellant,

Harvest Assets, LLC, paid $7,600 for a tax deed to a unit in the Northlake Manor

Condominium Association. Subsequently, Harvest Assets also paid $5,000 to the

Northlake Manor Condominium Association earmarked for condominium

assessments due after the tax sale. The Association, which claimed a lien on the

subject property for unpaid condominium assessments, sought to redeem the property,
and eventually obtained a quitclaim deed from the actual taxpayer. Harvest Assets

initially disputed the association’s right to redeem but ultimately provided an

itemized pay-off amount to the Association: $7,600 for the tax deed purchase; $1,520,

representing a 20 percent premium on the tax deed purchase price; $5,000 for the

condominium assessments paid; and $1,000, representing a 20 percent premium on

the $5,000 condominium assessments.

      The Association tendered only $9,120, covering the tax sale price plus the 20

percent premium on that payment, but denied any obligation to reimburse the

condominium assessments under the redemption statute. Harvest Assets rejected that

tender, and the Association commenced this action to force acceptance of the tender

and delivery of a deed of redemption. This appeal follows the trial court’s grant of

summary judgment for Northlake Manor and denial of summary judgment for Harvest

Assets.

      OCGA § 48-4-42, in effect at the time of the events in this case, provided:

      The amount required to be paid for redemption of property from any sale
      for taxes as provided in this chapter shall with respect to any sale made
      after July 1, 2002, be the amount paid for the property at the tax sale, as
      shown by the recitals in the tax deed, plus: (1) [a]ny taxes paid on the
      property by the purchaser after the sale for taxes; [plus] (2) [a]ny special
      assessments on the property; and (3) [a] premium of 20 percent of the

                                           2
      amount for the first year or fraction of a year which has elapsed between
      the date of the sale and the date on which the redemption payment is
      made and 10 percent for each year or fraction of a year thereafter.


      This Court has previously decided that a tax deed purchaser is obligated to pay

homeowner/condominium assessments while holding title to the subject property. See

Croft v. Fairfield Plantation Property Owners Assn., 276 Ga. App. 311 (623 SE2d

531) (2005). In so deciding, we expressed concern that a contrary determination could

result in a windfall profit for a tax deed purchaser, i.e., “a situation in which a tax

deed purchaser could, by inaction, keep the redemption period alive indefinitely, reap

the benefit of property value increases, and avoid the obligation to pay maintenance

expenses which increase the value of the property.” Id. at 314 (1).

      In Reliance Equities, LLC v. Lanier 5, LLC, 299 Ga. 891, 894 (792 SE2d 680)

(2016), the Supreme Court noted that as the enforcement and collection of taxes

through the sale of a taxpayer’s property is such a harsh remedy, “the policy has been

to favor the rights of the property owner in the interpretation of such laws.” But

balancing the policy favoring the taxpayer’s right to redeem, is a compelling policy

that a tax deed purchaser should be made whole upon the taxpayer’s redemption of




                                          3
the property. See Herrington v. Old South Investment Co., 222 Ga. 428 (150 SE2d

623) (1966).

      If it is appropriate to obligate a tax deed purchaser to pay

homeowner/condominium assessments in order to prevent the possibility of a

windfall profit to that purchaser, it is equally appropriate to obligate the redeeming

taxpayer to make that purchaser whole by reimbursing any such assessment payments.

Accordingly, we conclude the term “special assessments” in OCGA § 48-4-2 includes

private assessments on the property and is not limited to governmental assessments

as held by the trial court.

      Judgment reversed. Doyle, C. J., and Ray, J., concur.




                                          4